UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                             No. 00-60051
                           Summary Calendar



        PRIDE OFFSHORE, INC.; SIGNAL MUTUAL ASSOCIATION, LTD,

                                                          Petitioners,


                                VERSUS


      JOHN S. BILLIOT; DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
                   PROGRAMS, US DEPARTMENT OF LABOR,

                                                          Respondents.




              On Appeal From the Benefits Review Board,
                       U.S. Department of Labor
                              (99-0282)
                          November 22, 2000
Before EMILIO M. GARZA, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

       Petitioners Pride Offshore and Signal Mutual Association

appeal the Decision and Order of the Benefits Review Board

affirming the Administrative Law Judge’s award of temporary total



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                  1
disability and temporary partial disability to John Billiot under

the Longshoremen’s and Harbor Workers’ Compensation Act.      See 33

U.S.C. § 908.   We find that substantial evidence supports the

ALJ’s decision and therefore affirm.

                             I. Facts

     Pride Offshore (Pride) hired Mr. Billiot in the Spring of

1995 as a floor hand on a fixed platform drilling rig on the

Outer Continental Shelf.   Mr. Billiot suffered his alleged

shoulder injury on July 14, 1995.    He reported his injury to the

supervisor three days later when the symptoms increased to

numbness and tingling in his right shoulder and arm.   After

Billiot returned from his offshore duties, he visited Dr. St.

Martin, a physician designated by Pride.   Dr. St. Martin examined

Billiot on two occasions immediately following Billiot’s July

offshore hitch.   On August 8, 1995, he authorized Billiot to

resume his full duties as a floor hand.

     Billiot returned to the platform for his next offshore hitch

on August 10, 1995.   Billiot’s work performance declined

significantly between August and November 1995.   On August 13, a

Pride toolpusher fired Billiot for failing to perform his duties.

Pride rehired Billiot in October, and Billiot continued to

perform his full duties as a floor hand.   On November 14, Pride

demoted Billiot from floor hand to roustabout.

     The continuing pain in his right shoulder, arm and neck



                                 2
prompted Billiot to see a doctor of his own choice in December of

1995.   Dr. Edmund Landry examined Billiot and discovered a nerve-

stretch injury in Billiot’s right shoulder.    Although a

toolpusher fired Billiot for the second time because of his

appointment with Dr. Landry, Pride rehired Billiot in February of

1996 and assigned him to light duty jobs.    Pride wanted Billiot

to paint a building, but, after painting for three days, Billiot

found the work extremely painful.    Billiot complained to his

foreman, but not to the personnel manager.    The foreman did not

offer Billiot alternative assignments.    Billiot left work on

February 15, 1996.

     Dr. Landry examined Billiot a second time and discovered

that Billiot suffered carpal tunnel syndrome from his July 14,

1995 injury.   Pride and its insurer, Signal Mutual, retained

their own doctor, who concurred with Dr. Landry’s diagnosis.     Dr.

Landry concluded that Billiot could probably never return to his

full duties as a floor hand, and would most likely be regulated

to work requiring little physical exertion.

     Billiot brought a claim for workers’ compensation benefits

under the Longshoremen and Harbor Workers’ Compensation Act

against Pride and Signal Mutual Insurance.    The ALJ surmised that

Billiot incurred a temporary total disability on November, 14,

1995, the date when he was unable to perform floor hand duties.

The ALJ concluded that Billiot’s reassignment to the painting job

was not suited to his physical condition, and that Pride did not

                                 3
offer Billiot any suitable alternative or present Billiot with

other employment opportunities in the community until August 8,

1996.   Beginning on August 8, 1996, the ALJ held that Billiot

sustained a temporary partial disability.   The ALJ then modified

his original Decision and Order after both parties submitted

motions for reconsideration.   He awarded temporary partial

disability based on an average of salaries from labor market

surveys in 1996 and 1997.   Petitioners Pride Offshore and Signal

Mutual appealed to the Benefits Review Board, which affirmed the

ALJ’s decision.

      Pride and Signal claim on appeal from the Board’s decison

that there was insubstantial evidence in the record to support

the Board’s and the ALJ’s conclusions.   They assert that (1) the

court erred in finding that Pride did not offer suitable

employment; (2) the court miscalculated Billiot’s potential wage

earning capacity; and (3) the court miscalculated Billiot’s

average weekly wage.2



  2
   Billiot argues that this Court lacks jurisdiction because Pride
and Signal Mutual filed an untimely appeal. He claims that the
motion for reconsideration submitted to the ALJ pertained to
clerical errors only and did not delay the period for filing
appeals.     There   is   no   difference   between   motions   for
reconsideration of clerical matters and motions for reconsideration
of substantive issues. See Aetna Cas. & Surety Co. v. Director,
Office of Worker’s Compensation Programs, U.S. Dept. of Labor, 97
F.3d 815, 820-21 (5th Cir. 1996). In fact, any notice of appeal
filed before the ALJ resolves issues presented in a motion for
reconsideration is nullified. See id. at 819 (citing 20 C.F.R. §
802.206(f)). Petitioners appeal is timely.

                                 4
                            II. Discussion

     We review the Board’s conclusions for errors of law, “making

certain that the [Board] adhered to its statutory standard of

review of factual determinations, that is whether the ALJ’s

findings of fact are supported by substantial evidence and

consistent with the law.”    New Orleans (Gulfwide) Stevedores v.

Turner, 661 F.2d 1031 (5th Cir. 1981).       “Substantial evidence is

evidence that ‘a reasonable mind might accept as adequate to

support a conclusion.’” Avondale Indus., Inc. v. Pulliam, 137

F.3d 326, 328 (5th Cir. 1998).    The ALJ’s analysis of conflicting

factual inferences and the ALJ’s assessment of witness

credibility controls on appeal if supported by the evidence and

the law.   See Darby v. Ingalls Shipbuilding, Inc., 99 F.3d 685,

689 (5th Cir. 1996).

                A. Suitable Alternative Employment

     An employer has the burden of establishing suitable

alternative employment to rebut a claimant’s prima facie case of

total disability.   See P & M Crane Co. v. Hayes, 930 F.2d 424,

430 (5th Cir. 1991).   An employer can establish suitable

alternative employment by demonstrating that there are job

opportunities available within the claimant’s capabilities or by

giving the claimant a suitable job within the employer’s

workplace.   See id.; Darby, 99 F.3d at 688.      The employer is not

required to offer the claimant a job or tell the claimant about


                                  5
employment opportunities to satisfy this burden.      See Hayes, 930

F.2d at 430.   Rather, the employer need only show that there were

suitable jobs reasonably available during the time in which a

claimant alleges total disability.     See id.   “[I]f alternative

jobs exist which the claimant could reasonably perform and secure

had he diligently tried, the employer, after demonstrating the

existence of such jobs has met his burden.”      Turner, 661 F.2d at

1043.   The claimant must then demonstrate that despite diligent

efforts, he could not find suitable employment.      See id.

     Pride and Signal Mutual contend that the ALJ erred by

concluding that Pride did not offer suitable alternative

employment before August 8, 1996.     They specifically argue that

the painting job given to Billiot was suitable and, in the

alternative, that other jobs were available at Pride’s facility.

Substantial evidence exists to support the ALJ’s determination

that the painting job was not suitable to Billiot’s injury.

First, the ALJ concluded that Dr. Landry previously advised

Billiot that he should not perform any work involving overhead

activities.    Second, Billiot testified that the hard hat he wore

while painting aggravated his injury.    He testified that painting

caused him extreme pain and that he reported his condition to his

foreman, who did not suggest any other alternative.     The ALJ also

chose to discredit the testimony of two Pride employees who

stated that other light duty jobs were available to Billiot at


                                  6
the Pride facility after his injury.    We decline to disturb the

ALJ’s credibility inferences.    See Darby, 99 F.3d at 688-89;

Mendoza v. Marine Personnel Co., Inc., 46 F.3d 498, 500-01 (5th

Cir. 1995).   Because the ALJ’s conclusions are supported by

substantial evidence and in accordance with the law, the Board’s

decision concerning suitable alternative employment is affirmed.3

                III. Billiot’s Average Weekly Wage

      Section 910(b) of the LHWCA requires the ALJ to assess the

average weekly wage of employees in the same class who worked

substantially the whole year in the same or similar employment.

See 33 U.S.C. § 910(b).    Pride and Signal Mutual do not discount

the ALJ’s application of § 910(b), rather they argue that the ALJ

erred in determining that Billiot was employed as a floor hand

instead of a roustabout.    They claim that at the time of his

injury, he was performing roustabout duties.    While the work that

caused Billiot’s injury may have been part of the general duties

of a roustabout, he was hired as a floor hand.    He was also paid



  3
   Pride and Signal Mutual claim that Billiot failed to diligently
search for other employment at Pride’s facility after his injury.
This argument lacks merit because the burden never shifted back to
Billiot once he established his prima facie case. The petitioners
must show that suitable alternative employment existed before
Billiot was required to demonstrate diligence in pursuing other job
opportunities. See Roger’s Terminal and Shipping Corp. v. Director,
Office fo Worker’s Compensation Programs, Dep’t of Labor, 784 F.2d
687, 691 (5th Cir. 1986). “[F]ailure to present any evidence of
job availability can support a determination of . . . total
disability if the claimant is incapable of returning to his former
job.” Id.

                                  7
floor hand wages.    Just because an employee performs a task

outside his general job description does not mean that the

employee no longer holds his previous position.      Although Pride

demoted Billiot to a roustabout position on November 14, 1996, he

worked the majority of his time with Pride as a floor hand.     The

Board of Review correctly determined that substantial evidence

supported the ALJ’s conclusion that Billiot’s average weekly wage

should be calculated using the wages of floor hands instead of

roustabouts.   See LeBlanc v. Cooper/T. Smith Stevedoring, Inc.,

130 F.3d 157, 161 (5th Cir. 1997); Bourgeois v. Avondale

Shipyards, Inc., 121 F.3d 219, 221 (5th Cir. 1997); Harrison v.

Todd Pacific Shipyards Corp., 21 BRBS 339 (1988).

                    IV. Billiot’s Earning Capacity

     Finally, Pride and Signal Mutual contend that the ALJ did

not properly consider a 1997 wage survey in calculating Billiot’s

earning capacity.    The ALJ averaged a 1996 labor market survey

with a 1997 survey in his November 2, 1996 modification of his

original order.   The petitioners contend that the ALJ should have

used only the 1997 survey when reconsidering claimant’s earning

capacity.

     “[A] disability award may be modified under [33 U.S.C. § 22]

where there is a change in the employee’s wage-earning capacity,

even without any change in the employee’s physical condition.”

Metropolitan Stevedore Co. v. Rambo, 515 U.S. 291, 301 (1995).


                                  8
This Court gives deference to an ALJ’s determination of a

claimant’s wage-earning capacity.     See Hole v. Miami Shipyards

Corp., 640 F.2d 769, 773 (5th Cir. Unit B 1981) (deferring to the

ALJ’s decision to award claimant compensation on the basis of a

one percent permanent partial disability in order to assess the

full extent of the claimant’s earning capacity in the future);

Pulliam, 137 F.3d at 328 (holding that an ALJ may average

alternate jobs to calculate a claimants wage-earning capacity).

The ALJ, in its November 2, 1998 order, concluded that the jobs

listed in petitioners’ August 1997 labor survey averaged with the

jobs set out in the August 1996 survey represented a

comprehensive estimation of Billiot’s wage-earning capacity.

Section 922 of the LHWCA specifically allows for the modification

of an original compensation award for the purpose of reassessing

a claimant’s wage-earning capacity.    See 33 U.S.C. § 922; Rambo,

515 U.S. at 301.   We find no reason to doubt the merits of the

ALJ’s determination.   Because substantial evidence supports the

ALJ’s conclusions, we affirm the Benefits Review Board’s

decision.

AFFIRMED




                                 9